DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment / Arguments
The response, filed 08/04/2022, has been entered. Claims 1-7 are pending. The previous objection to claim 5 is withdrawn due to amendment. Applicant’s arguments regarding claims 1-7 have been fully considered but are unpersuasive.
On pages 7-11 of the response, applicant argues that Tanaka teaches away from being combined with Tsushima. In response, the examiner notes that the alleged “teaching away” of Tanaka is directed to preventing delamination of the bonded portion of the sensor chip. Specifically, in FIG. 6 of Tanaka, the prior art device disparaged by Tanaka is prone to delamination between the bonded portion of the sensor chip 11 and the wall face 4b of the sensor chamber. The device of Tanaka (FIG. 1) remedies this by the use of guiding tubes 14-1 and 14-2. It is important to note that the sensor chip of Tanaka (FIG. 1) is 11 (or 11 and 13). The proposed modification by the examiner is to use the sensor chip of Tsushima (having two diaphragms) in place of the sensor chip of Tanaka (having a single diaphragm). The sensor chip of Tsushima (see FIG. 1) is element 2 (or 2 and 3). As such, the combination proposed by the examiner does not use all the structure of Tsushima (e.g. elements 1, 3a, 5a, etc. are not part of the combination), but, rather, just the sensor chip of Tsushima. In this combination, the sensor chip is not bonded directly to the sensor chamber wall, which is in line with Tanaka’s teachings to prevent delamination. Further, and most importantly, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Still further, "[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR, 550 U.S. at 421, 82 USPQ2d at 1397. "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396. The combination proposed by the examiner is not the bodily replacement of the sensor chip of Tanaka with the sensor chip of Tsushima. Indeed, the two fluid paths to the sensor chip of Tanaka are on opposite sides of the chip whereas the two fluid paths to the sensor chip of Tsushima are on the same side of the sensor chip. As such, replacing the sensor chip of Tanaka with the sensor chip of Tsushima would require, for example, slight modification of the sensor chip of Tsushima or slight modification of the guiding tube(s) of Tanaka such that the sensor chip of Tsushima may be incorporated into the device of Tanaka. The examiner holds that this is well within the skill level of one of ordinary skill in the art. Therefore the examiner finds the aforementioned argument unpersuasive.
On page 11 of the response, applicant argues that the proposed modification of Tanaka would render Tanaka unsatisfactory for its intended purpose. In response, the examiner notes that this argument is addressed above. Specifically, the combination of Tanaka and Tsushima still results in a device in which the sensor chip is not bonded directly to the sensor chamber wall, which is in line with Tanaka’s teachings to prevent delamination. Further/alternatively, the sensor chip of Tsushima is not bodily incorporated into the device of Tanaka. See above regarding bodily incorporation, ordinary creativity of one of ordinary skill in the art, and the examiner’s comments thereon as it relates to the combination. Therefore the examiner finds the aforementioned argument unpersuasive.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 20140144243 A1, prior art of record) in view of Tsushima et al. (JP 2018159596 A, prior art of record - all citations are to the previously provided English translation).Regarding claim 1:Tanaka teaches (e.g. FIG. 2) a differential pressure measuring instrument comprising:
a chip (11) constituting a pressure-sensitive sensor comprising a first diaphragm (11-1), and a first pressure introduction portion (e.g. 11-5a) and a second pressure introduction portion (e.g. 11-4a) that cause a pressure transmitting material to act on the first diaphragm, respectively; 
an enclosure comprising a first barrier diaphragm (one of 15-1 and 15-2) provided on a first side surface, a second barrier diaphragm (the other one of 15-1 and 15-2) provided on a second side surface, the enclosure being formed with a first pressure chamber and a second pressure chamber (e.g. the space between 15-2 and 12-3c being one chamber and the space between 15-1 and 12-2c being another chamber) isolated from an exterior by the first barrier diaphragm and the second barrier diaphragm, respectively, a sensor placement chamber (e.g. space within 12-1) in which the chip is disposed, and a first communication channel and a second communication channel (e.g. 12-3b being one channel and 12-2b being another channel) communicating the first pressure chamber and the second pressure chamber with the sensor placement chamber, respectively; 
a first pipe (one of 14-2 and 14-1) connected, at one end, to the first communication channel on a side comprising the sensor placement chamber and, at another end, to the first pressure introduction portion of the chip disposed in the sensor placement chamber; and 
a second pipe (the other one of 14-2 and 14-1) connected, at one end, to the second communication channel on a side comprising the sensor placement chamber and, at another end, to the second pressure introduction portion of the chip disposed in the sensor placement chamberTanaka fails to teach:
the chip comprising a second diaphragm and the second pressure introduction portion causes the pressure transmitting material to act on the second diaphragmTsushima teaches (FIG. 1):
the chip comprising the first diaphragm (one of 23_1 and 23_2) and a second diaphragm (the other one of 23_1 and 23_2) and the first pressure introduction portion (e.g. 30_1 / 21_1) and the second pressure introduction portion (30_2 / 21_2) that cause the pressure transmitting material to act on the first diaphragm and second diaphragm, respectively
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the double diaphragm sensor of Tsushima instead of the single diaphragm sensor of Tanaka as they are art-recognized equivalents for the purposes of differential pressure sensing chips.
Regarding claim 2:Tanaka and Tsushima teach all the limitations of claim 1, as mentioned above.Tanaka also teaches (e.g. FIG. 2):
wherein a side surface of the first pipe (one of 14-2 and 14-1) and a side surface of the second pipe (the other one of 14-2 and 14-1) are not in contact with an inner wall of the sensor placement chamber (each pipe is only fixed on its respective ends [0036])
Regarding claim 3:Tanaka and Tsushima teach all the limitations of claim 1, as mentioned above.Tanaka also teaches (e.g. FIG. 2):
wherein the chip (11) is supported by the first pipe and the second pipe (14-2 and 14-1) and is separated from an inner wall of the sensor placement chamber (e.g. space within 12-1)
Regarding claim 6:Tanaka and Tsushima teach all the limitations of claim 1, as mentioned above.Tanaka also teaches:
a pressure transmitting material filled in the first pressure introduction portion, the first pipe, the first communication channel, the first pressure chamber, the second pressure introduction portion, the second pipe, the second communication channel, and the second pressure chamber ([0007], [0037]-[0038], [0041])
Regarding claim 7:Tanaka and Tsushima teach all the limitations of claim 1, as mentioned above.As combined in the claim 1 rejection above, Tanaka and Tsushima teach:
wherein the chip further comprises: a first strain gauge provided on the first diaphragm, and a second strain gauge provided on the second diaphragm(Tanaka - [0003], [0055]. Tsushima - page 1, last paragraph; page 3, seventh paragraph)

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 20140144243 A1, prior art of record) in view of Tsushima et al. (JP 2018159596 A, prior art of record - all citations are to the previously provided English translation) and further in view of Sekine et al. (US 20180259409 A1, prior art of record).Regarding claim 4:Tanaka and Tsushima teach all the limitations of claim 1, as mentioned above.Tanaka fails to teach:
a package disposed in the sensor placement chamber and configured to house the chipSekine teaches (FIG. 2):
a package (202) disposed in the sensor placement chamber (206) and configured to house the sensor (e.g. 201)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the package of Sekine in the device of Tanaka to yield thermal stability/uniformity and thermal control as well as to better protect the sensor (Sekine - [0032], [0036], [0040]).
Regarding claim 5:Tanaka, Tsushima, and Sekine teach all the limitations of claim 4, as mentioned above.As combined in the claim 4 rejection above, Sekine teaches (FIG. 2):
wherein the chip (chip / sensor, equivalent to 201; however, this is also the results of the combination with Tanaka) is in contact with an inner wall of the package in an interior of the package (202) only at a region of an outer surface of the chip, and other regions of the outer surface of the chip are separated from the inner wall of the package
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428. The examiner can normally be reached 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856